- 173 -
                        Nebraska A dvance Sheets
                         291 Nebraska R eports
     GENERAL DRIVERS & HELPERS UNION v. COUNTY OF DOUGLAS
                       Cite as 291 Neb. 173




      General Drivers & Helpers Union, Local No. 554,
         appellant, v. County of Douglas, Nebraska,
              and Tom Doyle, Douglas County
                      Engineer, appellees.
                                 ___ N.W.2d ___

                       Filed June 19, 2015.    No. S-14-531.

 1.	 Contracts. The meaning of a contract and whether a contract is ambig­
      uous are questions of law.
 2.	 Judgments: Appeal and Error. On a question of law, an appellate court
      is obligated to reach a conclusion independent of the determination
      reached by the court below.
 3.	 Summary Judgment: Appeal and Error. In reviewing a summary
      judgment, an appellate court views the evidence in the light most
      favorable to the party against whom the judgment was granted, and
      gives that party the benefit of all reasonable inferences deducible from
      the evidence.
  4.	 ____: ____. An appellate court will affirm a lower court’s grant of sum-
      mary judgment if the pleadings and admissible evidence offered at the
      hearing show that there is no genuine issue as to any material facts or as
      to the ultimate inferences that may be drawn from those facts and that
      the moving party is entitled to judgment as a matter of law.
 5.	 Contracts: Words and Phrases. A contract is ambiguous when a word,
      phrase, or provision in the contract has, or is susceptible of, at least two
      reasonable but conflicting interpretations or meanings.
 6.	 Contracts. A contract must be construed as a whole, and its terms are
      accorded their plain and ordinary meaning as an ordinary or reasonable
      person would understand them.

  Appeal from the District Court for Douglas County: W.
Russell Bowie III, Judge. Affirmed.
   M.H. Weinberg, of Weinberg & Weinberg, P.C., for appellant.
                             - 174 -
                  Nebraska A dvance Sheets
                   291 Nebraska R eports
    GENERAL DRIVERS & HELPERS UNION v. COUNTY OF DOUGLAS
                      Cite as 291 Neb. 173

  Donald W. Kleine, Douglas County Attorney, Timothy K.
Dolan, and Meghan M. Bothe for appellees.

  Heavican, C.J., Connolly, Stephan, McCormack, Miller-
Lerman, and Cassel, JJ.

  McCormack, J.
                     NATURE OF CASE
   This case involves a dispute between Douglas County,
Nebraska (the County), and General Drivers & Helpers Union,
Local No. 554 (the Union), regarding the construction of its
collective bargaining agreement (the CBA). The issue to be
determined is whether the word “start” in the CBA means the
starting wage for all employees in a certain classification or
whether only the “start” of the pay scale from which employ-
ees may be hired at different wages. The Union appeals the
declaratory judgment that “start” is unambiguous and is the
minimum wage or “start” of a pay scale.

                         BACKGROUND
   The Union, the Douglas County engineer, and the County
are parties to a CBA effective from January 1, 2010, through
December 31, 2013. The CBA controls the terms and condi-
tions of employment for mechanics employed by the County.
Article 1, section 1, of the CBA states that the County “recog-
nizes the Union as the sole and exclusive collective bargaining
representative for the purposes of establishing wages, hours
and other conditions of employment for all regular full time
and regular part time employees.”
   A management rights clause states:
     Except where limited by express provisions of [the
     CBA], nothing herein shall be construed or interpreted
     to restrict, limit or impair the rights, powers and author-
     ity of the [County] heretofore possessed and hereafter
     granted by virtue of law, regulations or resolution. These
     rights, powers and authority include, but are not limited
     to, the right to manage and supervise all of its operations
                             - 175 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
    GENERAL DRIVERS & HELPERS UNION v. COUNTY OF DOUGLAS
                      Cite as 291 Neb. 173

      and establish work rules, regulations and other terms and
      conditions of employment not inconsistent with the spe-
      cific terms of [the CBA].
   Article 7 of the CBA discusses the seniority system. Article
7, section 6, states: “New employees shall be added to the
seniority list as of the date of their employment, following
satisfactory completion of their probationary period.” Under
the CBA, article 6, “newly hired employees shall serve a
probationary period of ninety (90) days. . . . Employees shall
not be eligible for promotion during the probationary period
provided in this Article.”
   Article 9, section 1, states:
      “[P]romotion” shall be defined as the advancement of an
      employee from one position classification to another in a
      higher salary grade within their department. A promoted
      employee will move to the step in the higher classifica-
      tion that is above his current rate and will progress on
      annual steps thereafter to the maximum.
   Article 31 is entitled, “Teamsters Bargaining Unit Pay
Rates - Effective January 1, 2013.” For all positions there
exists a chart, at the top of which are columns entitled “Start,”
“Step 2,” “Step 3,” et cetera, through “Step 8.” Under each col-
umn is an hourly pay rate that increases with each step. For the
“Equipment Mechanic II” position, the “start” pay is $19.44
per hour and increases until the pay scale ends at $23.98 per
hour at “Step 8.”

                   Hiring of R andy Nickell
   In late October 2013, the County announced a vacancy for
an equipment mechanic II. The County posted a vacancy notice
that described the position as “Equipment Mechanic II,” with a
salary range of $19.44 to $22.05 hourly.
   On December 3, 2013, the County hired Randy Nickell
to fill the equipment mechanic II vacancy. The County hired
Nickell at the wage of $22.05 per hour, corresponding to step 5
of the 2013 pay scale provided in the CBA.
                             - 176 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
    GENERAL DRIVERS & HELPERS UNION v. COUNTY OF DOUGLAS
                      Cite as 291 Neb. 173

                            Grievance
   The Union steward filed a grievance, arguing that the CBA
prevented the County from hiring a new employee at a wage
above the “start,” or the first step, of the pay scale.
   The parties filed a joint stipulation of facts and cross-
motions for summary judgment. Based on the parties differ-
ing interpretations of the word “start” in the CBA, the parties
filed for summary judgment on the meaning of “start” in the
CBA pay rates scale. The parties reserved any breach of con-
tract claim for after the resolution of this motion.

                      Trial Court Opinion
   The trial court granted summary judgment in favor of the
County. The trial court stated that “the CBA, taken as a whole,
is not ambiguous . . . and as drafted does not prohibit [the]
County from hiring an employee at a wage above the start-
ing step of the pay scale.” In coming to this decision, the trial
court looked at the CBA’s “Management Rights” clause. The
court noted that the clause reserved to the County the right to
establish “‘other terms and conditions of employment.’” The
court reasoned that a starting wage is a condition of employ-
ment. Thus, the court found that the County had the right to
select a new hire’s starting pay, at least within the range set
forth for that position in article 31 of the CBA.
   Further, the court found that “[t]he express provisions of the
CBA do not state that the ‘Start’ step on the pay scale must be
the uniform starting wage for all new hires” of a given posi-
tion. The trial court found significant the fact that the CBA
stated that a vacancy notice shall include a salary range for a
posted position. The Union appeals.

                 ASSIGNMENTS OF ERROR
   The Union asserts, restated, that the trial court erred in
granting summary judgment (1) by concluding that there was
no starting or initial salary specified in the CBA, (2) by find-
ing that the word “start” in the CBA was not ambiguous, and
                                      - 177 -
                          Nebraska A dvance Sheets
                           291 Nebraska R eports
        GENERAL DRIVERS & HELPERS UNION v. COUNTY OF DOUGLAS
                          Cite as 291 Neb. 173

(3) in relying on the management rights clause to give the
County the right to set initial wages without negotiation with
the Union.

                   STANDARD OF REVIEW
   [1,2] The meaning of a contract and whether a contract is
ambiguous are questions of law.1 On a question of law, an
appellate court is obligated to reach a conclusion independent
of the determination reached by the court below.2
   [3,4] In reviewing a summary judgment, an appellate court
views the evidence in the light most favorable to the party
against whom the judgment was granted, and gives that party
the benefit of all reasonable inferences deducible from the
evidence.3 We will affirm a lower court’s grant of summary
judgment if the pleadings and admissible evidence offered at
the hearing show that there is no genuine issue as to any mate-
rial facts or as to the ultimate inferences that may be drawn
from those facts and that the moving party is entitled to judg-
ment as a matter of law.4

                          ANALYSIS
   In the trial court, the Union argued that the meaning of
“start” pay under the CBA pay scale chart for “Equipment
Mechanic II” unambiguously referred to the mandatory starting
wage for all new employees filling that position. Under that
interpretation, no new “Equipment Mechanic II” could begin
employment with the County at a step 2 or above wage.

 1	
      Gary’s Implement v. Bridgeport Tractor Parts, 270 Neb. 286, 702 N.W.2d
      355 (2005). See, also, Big River Constr. Co. v. L & H Properties, 268 Neb.
      207, 681 N.W.2d 751 (2004); Wood v. Wood, 266 Neb. 580, 667 N.W.2d
      235 (2003).
 2	
      Id.
 3	
      C.E. v. Prairie Fields Family Medicine, 287 Neb. 667, 844 N.W.2d 56
      (2014).
 4	
      Zawaideh v. Nebraska Dept. of Health & Human Servs., 285 Neb. 48, 825
      N.W.2d 204 (2013).
                                    - 178 -
                        Nebraska A dvance Sheets
                         291 Nebraska R eports
        GENERAL DRIVERS & HELPERS UNION v. COUNTY OF DOUGLAS
                          Cite as 291 Neb. 173

   On appeal, the Union argues that “start” is ambiguous—that
reasonable minds could adopt either the trial court’s reading
or the Union’s. The County argues that the ambiguity of the
CBA has been waived by the Union and cannot be raised for
the first time on appeal. We disagree. The meaning of the
CBA is a question of law and must be determined in order
to address the Union’s assignment of error that the trial court
should have found the County in breach of the CBA. Whether
the CBA is ambiguous is a necessary analysis in determining
the meaning of the CBA.
   The question in this appeal is whether, as the trial court
found, the CBA pay scale established a wage range within
which the County, under the management rights clause, could
exercise discretion to set the level of a newly hired employee,
or whether, instead, “start” is the mandatory starting wage for
all beginning employees. We conclude that the meaning of
“start” in this context is unambiguous and denotes the start of
a pay scale in which the employer has discretion to set the step
on the pay scale of each new hire.
   [5] Whether a contract is ambiguous is a question of law.5
A contract is ambiguous when a word, phrase, or provision in
the contract has, or is susceptible of, at least two reasonable
but conflicting interpretations or meanings.6
   Webster’s dictionary defines “start” as both “to begin an
activity or undertaking” or “to begin work.”7 If we apply the
first meaning of “start,” then it lends itself to the Union’s
alleged meaning—when an employee begins to do his or her
job, he begins at the “start” pay. However, if we apply the
second definition supplied, the County’s proffered meaning

 5	
      Davenport Ltd. Partnership v. 75th & Dodge I, L.P., 279 Neb. 615, 780
      N.W.2d 416 (2010).
 6	
      Beveridge v. Savage, 285 Neb. 991, 830 N.W.2d 482 (2013); Davenport
      Ltd. Partnership v. 75th & Dodge I, L.P., supra note 5.
 7	
      Webster’s Third New International Dictionary of the English Language,
      Unabridged 2227 (1993).
                                     - 179 -
                         Nebraska A dvance Sheets
                          291 Nebraska R eports
        GENERAL DRIVERS & HELPERS UNION v. COUNTY OF DOUGLAS
                          Cite as 291 Neb. 173

seems to apply; “to begin work” would mean that “start” is
causing the pay scale to begin at a minimum starting wage
of $19.44 per hour and ending at step 8, which is $23.98
per hour.
   [6] However, a contract must be construed as a whole,8
and its terms are accorded their plain and ordinary mean-
ing as an ordinary or reasonable person would understand
them.9 In light of the reasonable interpretation of the remain-
ing provisions of the CBA, the meaning of the term “start”
becomes clear.
   The CBA includes a management rights provision in article
3 which allows the County to “manage and supervise all of
its operations and establish work rules, regulations and other
terms and conditions of employment,” except where the terms
are otherwise limited by the CBA. Here, the terms of the CBA
limit the pay of an equipment mechanic II. But they do so by
setting forth a pay range to anywhere from the “start” pay at
$19.44 hourly up to the step 8 pay at $23.98 hourly. There is
no express provision stating that new employees must begin
at “start,” or $19.44 per hour. Therefore, the County complied
with this limitation on the pay for Nickell.
   The management rights clause gave the County the
flexibility to determine where Nickell’s pay fell on the
bargained-for pay scale. Further, common sense suggests
­
that the County must be free to offer different wages to new
employees according to their experience and expertise. If the
County needed a highly experienced equipment mechanic,
the County could not expect to pay that mechanic the start-
ing wage that it would give to an applicant with very little
experience.

 8	
      Hearst-Argyle Prop. v. Entrex Comm. Servs., 279 Neb. 468, 778 N.W.2d
      465 (2010); Lexington Ins. Co. v. Entrex Comm. Servs., 275 Neb. 702, 749
      N.W.2d 124 (2008).
 9	
      See, Kercher v. Board of Regents, 290 Neb. 428, 860 N.W.2d 398 (2015);
      Gibbons Ranches v. Bailey, 289 Neb. 949, 857 N.W.2d 808 (2015).
                             - 180 -
                  Nebraska A dvance Sheets
                   291 Nebraska R eports
    GENERAL DRIVERS & HELPERS UNION v. COUNTY OF DOUGLAS
                      Cite as 291 Neb. 173

   Other provisions of the CBA also support the reading that
“start” is merely the beginning of a pay range by which equip-
ment mechanics may be assigned a wage. For example, the
CBA expressly states that any vacancy notices posted by the
County should include a salary range for the posted position.
If the CBA meant to have each new hire begin work at the
“start” wage, then the vacancy notice could post only the start-
ing wage.
                          CONCLUSION
   Reading the CBA as a whole, we find that the meaning of
“start” in article 31 of the CBA is unambiguous and that sum-
mary judgment was proper.
                                                  A ffirmed.
   Wright, J., participating on briefs.